Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/01/2020.
Claims 1-17 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 14-16 are directed to as assumed to an apparatus. As recited, however, the apparatus is reasonably interpreted as entirely software or descriptive material per se. The recited apparatus does not include any hardware that would permit the functionality of the apparatus to be realized. Thus, the claim is directed to non-statutory subject matter. See MPEP § 2106.01. To overcome this type of rejection applicants may amend claims to include a hardware element such as a memory and a processor to perform the steps of the claim.
Note: Although, claim 14 is rejected above and is directed to an apparatus subject matter, claim 14 suffers from the same abstract idea as independent claims 1.

Claims 1-17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 is directed to a statutory category, because a series of steps, obtaining a measurement value …, extracting at least one predetermined feature value…, and extracting data for machine learning…  for distinguishing the first state and the second state satisfies the requirements of a process. 
The claim recites a method of obtaining a measurement value of a state of mechanical equipment corresponding to a period in which the mechanical equipment reaches a second state from a first state; extracting at least one predetermined feature value by using the measurement value; and extracting data for machine learning from data of the at least one predetermined feature value on a basis of a separation degree for distinguishing the first state and the second state from each other. In other words, the claimed method simply describes the concept of obtaining measurement values from an equipment at a certain period which changes the state for learning its behavior. The steps of, obtaining …, extracting …, and extracting… to distinguish the states merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has NO additional limitations to the abstract idea.  Having NO additional limitations as a combination, the claim simply instructs the practitioner to implement the concept of measuring values for distinguishing the states, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of measuring values for distinguishing the states. The claim is not patent eligible.
Claims 2-13 and 17 the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 14 is/are the control apparatus claim corresponding to method claims 1 above, and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 15-16 the claims do not remedy claim 14 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20120290879 to Shibuya et al. in view of USPN 20180275631 to KITAMURA et al.
Per claim 1:
Shibuya discloses:
1. A control method comprising: 
obtaining a measurement value of a state of mechanical equipment corresponding to a period in which the mechanical equipment reaches a second state from a first state (Paragraph [0026] “ the sensor signal is quantized to be set as the cause event, thereby associating the state of the sensor signal with an anomaly… a failure event which occurs from the occurrence time of the cause event to the passage of a predetermined time is set as the result event to associate an anomaly prior-warning and the occurrence of the failure with each other”; Paragraph [0091] “a time when a warning or a failure occurs is examined from the event signal 103 and all signal data of the cluster (periods sequentially extracted in the aforementioned mode dividing)”; Paragraph [0023] “monitoring the state of facility based on a time-series sensor signal output from the facility or a manufacturing apparatus, or a measurement apparatus”); 
extracting at least one predetermined feature value by using the measurement value (Paragraph [0064] “an anomaly-measurement computation unit 107 computing anomaly measurement from the sensor signal extracted by the feature amount extraction unit 105 by using the normal model created by the normal-model creation unit 106, a learning-data check unit 108 checking the normal model based on the anomaly measurement computed by the anomaly-measurement computation unit 107 with respect to the normal model created by the normal-model creation unit 106”).

The limitation regarding for machine learning is not given any patentable weight because with no further limitations relating to the how the machine learning is used in distinguishing the data is merely a statement of intended use therefore not given any patentable weight.

Shibuya does not explicitly disclose extracting data for machine learning from data of the at least one predetermined feature value on a basis of a separation degree for distinguishing the first state and the second state from each other.
However, KITAMURA discloses in an analogous computer system extracting data (Paragraph [0065] “data mining tool 226 that extracts target information from data”) for machine learning from data of the at least one predetermined feature value on a basis of a separation degree for distinguishing the first state and the second state from each other (Paragraph [0089] “the group of feature quantities is clustered by the machine learning, the group of feature quantities is classified into a group of feature quantities a (feature quantities group a) of normal data (learning data); and a group of feature quantities b (feature quantities group b) of abnormal data (learning data)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of extracting data for machine learning from data of the at least one predetermined feature value on a basis of a separation degree for distinguishing the first state and the second state from each other as taught by KITAMURA into the method for monitoring the state that detects an anomaly based on multi-dimensional time-series data output from a plant or facility as taught by Shibuya. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of extracting data for machine learning from data of the at least one predetermined feature value on a basis of a separation degree for distinguishing the first state and the second state from each other to provide an efficient technique for separating the states based on data so as machine learning may perform its operations for example diagnosing the abnormality as suggested by (paragraph [0005]).
 
Per claim 2:
The rejection of claim 1 is incorporated and KITAMURA discloses extracting the data for machine learning as applied above to claim 1. Further, Shibuya discloses:
2. The control method according to claim 1, [[wherein the extracting the data for machine learning comprises]]: 
setting a first period on the basis of the separation degree, the first period being a period in which the mechanical equipment is in the first state (Paragraph [0073] “the event signal 103 is input (S201) and extraction of a start sequence and a stop sequence is performed by retrieving a predetermined character string (S202). Based on the result, the mode is divided into 4 operating states of a `normal OFF` mode 211 from an end time of the stop sequence to a start time of the start sequence, a `start` mode 212 during the start sequence, a `normal ON` mode 213 from an end time of the start sequence to a start time of the stop sequence, and a `stop` mode 214 during the stop sequence (S203)”); and 
extracting data of the at least one predetermined feature value corresponding to the first period  (Paragraph [0074] “sequence extraction, a start event and an end event of the sequence are designated in advance and the sequence is scanned and extracted from a head and a tail of the event signal 103”).

Per claim 3:
Shibuya discloses:
3. The control method according to claim 1, wherein the extracting the at least one predetermined feature value comprises: 
extracting a plurality of feature values by using the measurement value (Paragraph [0086] “in step (S502), the feature amount extraction unit 105 performs feature selection, feature amount extraction… the event signal 103 is also accumulated during the same period”); and 
selecting the at least one predetermined feature value from the plurality of feature values on the basis of the separation degree (Paragraph [0088] “a predetermined time and a feature indicating a time variation of data may be extracted by a feature vector of a window width (3, 5, etc.,).times.the number of sensors”).

Per claim 4:
The rejection of claim 1 is incorporated and KITAMURA discloses extracting the data for machine learning as applied to claim 1 above. Further, Shibuya discloses:
4. The control method according to claim 3, further comprising: 
obtaining a maximum value of the separation degree (Paragraph [0089] “normalization may be performed by using a maximum value and a minimum value or predetermined upperlimit value and lowerlimit value”) and a timing at which the separation degree reaches the maximum value for each of the plurality of feature values (Paragraph [109] “An anomaly measurement accumulation histogram screen 921 is shown in FIG. 9E”), wherein the at least one predetermined feature value is selected on a basis of the maximum value of the separation degree of each of the plurality of feature values (Paragraph [00109] “anomaly measurement accumulation histogram screen 921 includes histogram display windows 922 as many as the number of modes and a parameter display screen 923”), and the data of the at least one predetermined feature value corresponding to a first period is extracted, the first period being set on a basis of the timing for the at least one predetermined feature value that has been selected (Paragraph [0074] “sequence extraction, a start event and an end event of the sequence are designated in advance and the sequence is scanned and extracted from a head and a tail of the event signal 103”; Paragraph [0083] “the processed data are input into the normal-model creation unit 106 to select the learning data (S503)”).


Per claim 7:
Shibuya discloses:
7. The control method according to claim 4, wherein the selecting the at least one predetermined feature value comprises: comparing each of the maximum value of the separation degree with a predetermined threshold value to select the at least one predetermined feature value (Paragraph [0022] “judging an anomaly by comparing the anomaly measurement computed by the anomaly-measurement computation means with a predetermined threshold”; Paragraph [0089] “normalization may be performed by using a maximum value and a minimum value or predetermined upperlimit value and lowerlimit value”).

Per claim 8:
Shibuya discloses:
8. The control method according to claim 4, wherein the selecting the at least one predetermined feature value comprises: selecting a predetermined number of feature values having largest maximum values of the separation degree as the at least one predetermined feature value (Paragraph [0089] “normalization may be performed by using a maximum value and a minimum value or predetermined upperlimit value and lowerlimit value”).

Per claim 9:
Shibuya discloses:
9. The control method according to claim 4, wherein the first period is set as a period earlier than an earliest timing among the timings of the predetermined feature values (Paragraph [0088] “window of .+-.1, .+-.2, etc., is set with respect to a predetermined time and a feature indicating a time variation”).

Per claim 10:
Shibuya discloses:
10. The control method according to claim 4, further comprising: displaying, on a display portion, information related to selection of the at least one predetermined feature value and/or information related to extraction of data corresponding to a first period in which the mechanical equipment is in the first state (Fig. 9A-E and related discussion).

Per claim 11:
Shibuya discloses:
11. The control method according to claim 4, further comprising: displaying, on a display portion, information related to the maximum value of the separation degree, information related to the timing at which the separation degree has reached the maximum value, and/or information related to designation of a first period in which the mechanical equipment is in the first state (Fig. 9A-E and related discussion).

Claims 14 is/are the apparatus/system claim corresponding to method claims 1 and rejected under the same rational set forth in connection with the rejection of claims 1 as noted above.

Per claim 15:
Shibuya discloses:
15. Mechanical equipment comprising the control apparatus according to claim 14 (Paragraph [0023] “in monitoring the state of facility based on a time-series sensor signal output from the facility or a manufacturing apparatus, or a measurement apparatus”).Per claim 16:
Shibuya discloses:
16. A method for manufacturing a product by using the mechanical equipment according to claim 15(Paragraph [0023] “in monitoring the state of facility based on a time-series sensor signal output from the facility or a manufacturing apparatus, or a measurement apparatus”).

Per claim 17:
The rejection of claim 1 is incorporated and further, Shibuya does not explicitly disclose A non-transitory computer-readable recording medium storing a control program that causes a computer to perform the control method.
However, KITAMURA discloses in an analogous computer system a non-transitory computer-readable recording medium storing a control program that causes a computer to perform the control method (Paragraph [0066] “A program stored in a recording medium 205 (for example, an optical recording medium such as a digital versatile disc (DVD)) that non-transitorily stores a computer-readable program is read from the recording medium and is installed in the secondary storage device 208 or the like”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a non-transitory computer-readable recording medium storing a control program that causes a computer to perform the control method as taught by KITAMURA into the method for monitoring the state that detects an anomaly based on multi-dimensional time-series data output from a plant or facility as taught by Shibuya. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of a non-transitory computer-readable recording medium storing a control program that causes a computer to perform the control method to provide an efficient technique for transferring the program in a tangible manner so that the program is installed in different computing systems.

Claim(s) 5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20120290879 to Shibuya et al. in view of USPN 20180275631 to KITAMURA et al. and further in view of USPN 20120166142 to Maeda et al.
Per claim 5:
The rejection of claim 1 is incorporated and further, neither Shibuya nor KITAMURA explicitly discloses generating a post-learning model by machine learning using the data for machine learning; and determining a state of the mechanical equipment by using the post-learning model.  
However, Maeda discloses in an analogous computer system generating a post-learning model by machine learning using the data for machine learning (Paragraph [0062] “the discrepancy or misfit (similarity) of the observation data and the learning data is computed using the result of observation data, learning data and event analysis” Note here the learning data is computed using result of observation data thus a post-learning model is generated); and determining a state of the mechanical equipment by using the post-learning model (Paragraph [0062] “Event data (such as alarm information) is used for example for selecting learning data. Next, whether anomaly exists or not is determined based on the discrepancy or misfit (similarity) of observation data and learning data” Paragraph [0016] “facilities such as water wheels in hydroelectric power plants, atomic reactors in atomic power plants, windmills in wind power plants, engines of aircrafts and heavy equipments, railway vehicles and rails, escalators, elevators, MRI and other medical equipment”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of generating a post-learning model by machine learning using the data for machine learning; and determining a state of the mechanical equipment by using the post-learning model as taught by Maeda into the method for monitoring the state that detects an anomaly based on multi-dimensional time-series data output from a plant or facility as taught by the combination system of Shibuya and KITAMURA. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of generating a post-learning model by machine learning using the data for machine learning; and determining a state of the mechanical equipment by using the post-learning model to provide an efficient technique to analyze and prevent any future anomalies in the system so that the performance of the system is improved significantly as suggested by Maeda (paragraphs [0015-0016]).
 
Per claim 12:
Shibuya discloses:
12. The control method according to claim 5, wherein the generating the post-learning model comprises: generating the post-learning model by machine learning using an auto encoder (Paragraph [0157] “learning data selection processing in the learning-data selection unit 1203”; Paragraph [0161] “data for one cycle are determined as a check target (S1803) and the normal model is created by randomly sampling data for several cycles from data other than the check target and repeatedly performing this process k1 times for k1 check target to create k1 models (S1804)”).

Per claim 13:
Shibuya discloses:
13. The control method according to claim 5, further comprising notifying a result of determination of the state of the mechanical equipment by a controller (Paragraph [0117] “signal having a large deviation when the anomaly occurs contributes to the anomaly judgment… it is easily verified which sensor signal has the anomaly… the advance notice of the result event”).

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
9113582 discloses An air conditioning control apparatus for controlling an air conditioner in a room which accommodates a computer, includes obtaining repetitively a detected value of a total power consumption of the computer and the air conditioner and a detected value of a air temperature at the air inlet, storing the obtained values into a memory, determining an approximate expression representing a relation between the total power consumption and the air temperature on the basis of the values stored into the memory, determining a value of the air temperature corresponding to the lowest value of the total power consumption, by using the calculated approximate expression, and controlling the air conditioner so that the air temperature become equal the calculated air temperature.

20160054360 discloses the current measurement apparatus measures the current flowing through a power cable that connects electrical equipment to an AC power source that supplies power to the electrical equipment. Said current measurement apparatus is provided with the following: a sensor that sandwiches the power cable and detects the common mode current flowing therein; a determiner that acquires current information indicating change in the detected common mode current; and a transmitter that transmits the acquired current information to a control apparatus that detects the operating state of the electrical equipment.

20200278647 discloses A mechanical equipment control system includes a mechanical apparatus, a load ratio detection circuit, and an integration control circuit. The mechanical apparatus includes a motor which is configured to drive the mechanical apparatus. The load ratio detection circuit is configured to detect a load ratio of the motor. The integration control circuit is configured to control the mechanical apparatus based on an operation parameter while keeping the load ratio in an allowable load state.

Rodrigues, Tiago Koketsu, et al. "Machine learning meets computation and communication control in evolving edge and cloud: Challenges and future perspective."

Sharma, Shree Krishna, and Xianbin Wang. "Toward massive machine type communications in ultra-dense cellular IoT networks: Current issues and machine learning-assisted solutions."

Mohammadi, Mehdi, et al. "Deep learning for IoT big data and streaming analytics: A survey." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193